         Case 1:20-cv-11274-NMG Document 21 Filed 12/07/20 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                              DOCKET NO. 1:20-cv-11274-NMG

 BACK BEACH NEIGHBORS COMMITTEE,

         Plaintiff
                                                        DEFENDANT’S OPPOSITION TO
 v.                                                     PLAINTIFF’S MOTION TO COMPEL

 TOWN OF ROCKPORT,

         Defendants


       Plaintiff Back Beach Neighbors Committee (“Plaintiff” or “Committee”) has filed a

Motion to Compel seeking to conduct the depositions of two Town of Rockport employees now,

prior to the Court holding an initial scheduling conference in this case, prior to either party

exchanging automatic disclosures pursuant to Local Rules 26.1 and 26.2 and prior to the Court

rendering a decision on Defendant Town of Rockport’s Motion to Dismiss. As grounds for its

Motion, Plaintiff argues that because Defendant Town of Rockport did not produce any

documents in response to a public records request sent by a purported Committee member, the

Town somehow waived its right to object to the initiation of discovery at this early stage.

       Defendant Town of Rockport (“Defendant” or “Town”) hereby opposes Plaintiff’s

Motion to Compel. Not only is Plaintiff’s request for depositions premature, but the premise for

Plaintiff’s Motion to Compel is nonsensical. Even if the Town somehow waived its right to

object to the initiation of discovery at this stage by failing to produce documents in response to a

public records request, which the Town denies, at best Plaintiff would be entitled to receive the

documents requested by a purported Committee member in his public records request, not

conduct depositions of Town employees. As Plaintiff is well aware, the Town in its response to

the public records request, not only objected to the request, but without waiving its objection,

                                                  1
           Case 1:20-cv-11274-NMG Document 21 Filed 12/07/20 Page 2 of 5




informed Tom Giblin the individual making the request that the Town had no documents

responsive to the request. As such, Plaintiff’s Motion to Compel is frivolous and must be denied.

        As further grounds, Defendant states as follows:

        Plaintiff, Back Beach Neighbors Committee filed its Complaint on July 6, 2020. Plaintiff

filed an Amended Complaint on September 11, 2020. Defendant filed a Motion to Dismiss

Plaintiff’s Amended Complaint on September 25, 2020. Plaintiff filed an Opposition to

Defendant’s Motion to Dismiss together with a Motion to Certify Questions to the Supreme

Judicial Court of the Commonwealth of Massachusetts (“Motion to Certify”). A hearing was

held on Plaintiff’s Motion to Certify on November 19, 2020. The Court has not yet ruled on

Plaintiffs’ Motion to Certify or on Defendant’s Motion to Dismiss.

        On August 2, 2020, after Plaintiff filed its original Complaint, the Town received a public

records request from Tom Giblin who the Town understood to be a Member of Plaintiff’s

Committee. In his public records request, Mr. Giblin sought the following records:

        “The Town of Rockport and Department of Public Works posses [sic] a spreadsheet(s)
        which document the commercial use permits for Rockport beaches. Please provide a
        copy of these spreadsheet(s) for year 2020.”

        The Town did object to the public records request because the Town understood at the

time that this matter was in litigation, but without waiving its objection, the Town specifically

responded as follows:

                 “Without waiving the foregoing, please be advised that the Town’s duty to
                 respond to records requests extends only to records that are in existence and in its
                 custody, and the Town is under no obligation to create records in response to your
                 request. . . . The Town has carefully reviewed your request and its records, and
                 based upon its diligent review, has no records responsive to your request.”1


1
  If Mr. Giblin had for example requested copies of permit applications submitted and copies of permits that were
issued by the Department of Public Works, the Town would have provided Mr. Giblin an estimate of cost for
production of the responsive documents in accordance with the provisions of the Public Records Law and its
implementing regulations, 950 CMR 32.00, et seq., and informed Mr. Giblin that once payment was received the

                                                         2
          Case 1:20-cv-11274-NMG Document 21 Filed 12/07/20 Page 3 of 5




Exhibit 1 – Letter dated August 24, 2020. Mr. Giblin appealed the Town’s response to his public

records request to the Commonwealth’s Supervisor of Public Records on August 30, 2020. The

Supervisor of Records concurred with the Town’s position and in her final decision, advised Mr.

Giblin of his right to petition the Superior Court for relief. Defendant is not aware that Mr.

Giblin has filed such a petition. Mr. Giblin’s avenue of relief to the Town’s response to his

public records request is not to seek depositions of Town employees in this litigation, but to

appeal the determination of the Supervisor of Public Records upholding the Town’s position to

the Superior Court. However, any efforts on Mr. Giblin’s part would be for naught, because the

Town has been clear that the document requested by Mr. Giblin – a spreadsheet - does not exist

in the form and with the information requested by him.

        As Plaintiff admits in its Motion to Compel, the Committee remains “politically active.”

Plaintiff’s Motion to Compel here is nothing more than another effort by the Committee to exert

political pressure on the Town to deny commercial scuba divers permits for the use of the public

beach by causing the Town to continue to incur attorneys’ fees in having to defend against this

motion.

        The United States District Court has rules in place that govern the sequencing of

discovery. At this juncture, Defendant’s Motion to Dismiss is outstanding. Should Defendant

prevail, Defendant would not have to incur the cost of depositions in this matter. There is no

urgency to having the two depositions Plaintiff seeks go forward that would warrant this Court to

grant Plaintiff’s Motion to Compel. Defendant has in no way waived the Federal Rules of Civil

Procedure governing the sequence of discovery. As set forth above, even if Defendant had done



Town would provide him with the documents, subject to any applicable exemptions, within a certain number of
days, not foregoing any objection the Town had to the public records request.


                                                       3
          Case 1:20-cv-11274-NMG Document 21 Filed 12/07/20 Page 4 of 5




so by refusing to provide documents in response to Mr. Giblin’s public record request, the

remedy would be to order Defendant to produce the documents Mr. Giblin requested not proceed

with depositions. As noted by Defendant in its response to Mr. Giblin, the spreadsheets as

requested by Mr. Giblin do not exist.

        WHEREFORE, Defendant respectfully requests that this honorable Court deny Plaintiff’s

Motion to Compel and grant Defendant attorneys’ fees for having to defend against this frivolous

motion.

                                                    Respectfully submitted by,

                                                    DEFENDANT,
                                                    By its attorneys,


                                                    /s/ Deborah I. Ecker
                                                    Deborah I. Ecker (BBO# 554623)
                                                    Matthew V. Sirigu (BBO# 704166)
                                                    KP Law, P.C.
                                                    101 Arch Street, 12th Floor
                                                    Boston, MA 02110-1109
                                                    (617) 556-0007
Date: December 7, 2020                              decker@k-plaw.com
742001/METG/1161                                    msirigu@k-plaw.com




                                                4
         Case 1:20-cv-11274-NMG Document 21 Filed 12/07/20 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I, Deborah I. Ecker, certify that the above document will be sent electronically to the

registered participants as identified on the Notice of Electronic Filing (NEF), and paper copies

will be served upon any party or counsel of record who is not a registered participant of the

Court’s ECF system upon notification by the Court of those individuals who will not be served

electronically.


                                                     /s/ Deborah I. Ecker
Dated: December 7, 2020




                                                 5
